Citation Nr: 0809416	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-26 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of a 30 percent disability rating 
for arthritic changes, cyst formations, and limited motion of 
the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to August 
1982.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which reduced the rating for the 
veteran's service-connected left knee arthritic changes, cyst 
formations, and limited motion, from 30 to 10 percent, 
effective January 1, 2004.  (The veteran is also in receipt 
of a separate 10 percent disability rating for residuals of a 
left medial meniscus injury with instability.  Entitlement to 
an increased rating for that portion of the veteran's left 
knee disability is not a subject for current appellate 
consideration).  

In September 2006, the veteran testified at a Board hearing 
at the RO.  In February 2007, the Board remanded the matter 
for additional evidentiary development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In a September 2007 letter mailed to his latest address of 
record, the veteran was advised that he was entitled to an 
additional Board hearing as the Veterans Law Judge who had 
conducted the September 2006 hearing was no longer employed 
by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. 
§ 20.707 (2007).  The letter was returned by postal 
authorities as undeliverable, with a notation that the 
veteran had closed his post office box and had left no 
forwarding address.  

Although the veteran did not receive the September 2007 
letter, the Board notes that it is his responsibility to keep 
VA apprised of his whereabouts.  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993) ("[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him.").  
In this case, the Board finds that no further notification to 
the veteran is necessary regarding his hearing, in light of 
his failure to keep VA apprised of his current address.  In 
any event, the Board notes that the RO also provided a copy 
of the September 2007 letter to the veteran's representative.  
That representative submitted further argument on the 
veteran's behalf in December 2007, but did not request an 
additional hearing.  Therefore, the Board will proceed with 
adjudication of the appeal based on the evidence of record.  

The Board notes that the issues on appeal previously included 
entitlement to service connection for right knee strain.  In 
a February 2007 decision, the Board denied service connection 
for right knee strain.  Thus, this issue is no longer in 
appellate status.  

The Board also notes that the remaining issue on appeal was 
previously characterized as entitlement to a rating in excess 
of 10 percent for arthritic changes, cyst formations, and 
limited extension of the left knee.  However, based on the 
procedural history of this case, "this is a rating reduction 
case, not a rating increase case."  Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991).  It is well established that a 
claim stemming from a rating reduction action is a claim for 
restoration of the prior rating, not a claim for an increased 
rating.  Id.; see also Dofflemyer v. Derwinski, 2 Vet. App. 
277, 280 (1992).  Thus, the Board has characterized the issue 
on appeal as set forth on the cover page of this decision.  


FINDINGS OF FACT

1.  In a February 2003 letter, the RO notified the veteran of 
a proposed reduction in the rating for his service-connected 
arthritic changes, cyst formations, and limited motion of the 
left knee; he was advised of his right to submit additional 
evidence and request a predetermination hearing.

2.  In a September 2003 rating decision, the RO reduced the 
rating for the veteran's service-connected arthritic changes, 
cyst formations, and limited motion of the left knee from 30 
to 10 percent, effective January 1, 2004.

3.  At the time of the September 2003 rating decision, the 
preponderance of the evidence established that the veteran's 
arthritic changes, cyst formations, and limited motion of the 
left knee, had undergone a material improvement that was 
reasonably certain to be sustained under the ordinary 
conditions of life.

4.  Since the September 2003 rating decision, the veteran's 
service-connected arthritic changes, cyst formations, and 
limited extension of the left knee remain manifested by 
subjective complaints of pain and functional loss; objective 
findings include X-ray evidence of arthritic changes and 
noncompensable loss of extension and flexion.


CONCLUSIONS OF LAW

The criteria for restoration of a 30 percent rating for 
arthritic changes, cyst formations, and limited motion of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.321, 3.344, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007).  As part of that notice, VA 
must inform the claimant of the information and evidence he 
is expected to provide, as well as the information and 
evidence VA will seek to obtain on his behalf.  In addition, 
VA must advise a claimant to provide any additional evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008), the Court held that in increased rating 
claims, section 5103(a) requires that VA inform the claimant 
that in order to substantiate the claim, he or she must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, in January 2002, August 2005, and March 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate his claim, and of what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letters also advised the 
veteran to submit or identify any additional information that 
he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board further 
notes that the March 2006 letter was issued for the express 
purpose of satisfying the additional requirements imposed by 
the Court in Dingess/Hartman.

The Board acknowledges that two of the VCAA letters discussed 
above were issued after the initial rating decision on the 
veteran's claims and none contains the level of specificity 
delineated by the Court in Vazquez-Flores, particularly the 
specific rating criteria necessary for entitlement to a 
higher disability rating.  Nonetheless, the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies have resulted in prejudice or otherwise affected 
the essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In that regard, the Board notes that the June 2004 Statement 
of the Case contained all the pertinent criteria for rating 
disabilities of the knee.  Thus, a reasonable person could be 
expected to understand from the information what was needed 
to substantiate the claim.  Vazquez-Flores, slip op. at 9.  
Moreover, after providing this notice to the veteran, the RO 
reconsidered the claim on several occasions, as evidenced by 
Supplemental Statements of the Case issued in January 2005, 
April 2006, and June 2007.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).  

Additionally, the Board notes that this is a rating reduction 
case.  As set forth in more detail below, the RO complied 
with the procedural and notification requirements of 38 
C.F.R. § 3.105(e) in reducing the veteran's disability 
rating.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service VA clinical records identified by 
the veteran.  Despite being given the opportunity to do so, 
the veteran has neither submitted nor identified any 
additional post-service VA or private clinical records 
pertaining to his claims.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  

The veteran has also been afforded VA medical examinations in 
connection with his claims.  38 C.F.R. § 3.159(c)(4) (2007).  
The Board finds that the reports of these examinations 
provide the necessary medical opinions as well as sufficient 
reference to the pertinent schedular criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification and development duties to the veteran.  A remand 
for additional notification or development would only result 
in unnecessarily delaying this matter with no benefit flowing 
to the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary on the issues now being decided.  Neither the 
veteran nor his representative has argued otherwise.  


Background

The veteran's service medical records show that at his July 
1982 military separation medical examination, he complained 
of knee trouble for the past four to five years, with no 
history of trauma.  On examination, the veteran had full 
range of motion and the knee was stable.  He complained of 
giving way when playing basketball.  The assessment was rule 
out torn left medial meniscus.  An arthrogram was scheduled, 
but the veteran failed to appear for his appointment.  

In September 1982, following his separation from service, the 
veteran submitted an original application for VA compensation 
benefits, seeking service connection for a left knee 
disability.  In connection with his claim, the veteran 
underwent VA medical examination in November 1982, which 
showed slight tenderness and normal extension, with 
subjective complaints of pain on flexion at 120 degrees.  The 
knee was stable.  The diagnosis was history of knee injury 
with probable medial meniscus tear with slight limitation of 
motion.  

In a December 1982 rating decision, the RO granted service 
connection for residuals of an injury to the left medial 
meniscus and assigned an initial 10 percent disability 
rating, effective August 20, 1982, pursuant to Diagnostic 
Code 5257.  

In August 1984, the veteran underwent VA medical examination 
to determine the current severity of his service-connected 
left knee disability.  Examination showed no tenderness, 
edema, effusion, instability, or limitation of motion.  The 
diagnosis was history of apparent medial meniscus injury in 
the past, with no current evidence of functional abnormality.  
In a September 1984 rating decision, the RO reduced the 
rating for the veteran's left knee disability to zero 
percent, effective December 1, 1984.  

In May 1989, the veteran submitted a claim for an increased 
rating for his service-connected left knee disability.  He 
was afforded a VA medical examination in July 1989, at which 
he complained of aching pain in the left knee with occasional 
locking and giving way.  Examination showed crepitation but 
no limitation of motion.  X-ray studies showed mild 
degenerative spurring.  The diagnosis was history of left 
knee injury with contusion swelling and possible post-
traumatic arthritis.  

In a September 1989 rating decision, the RO increased the 
rating for the veteran's service-connected left knee 
disability to 10 percent, effective May 22, 1989.  

In December 2000, the veteran again underwent VA medical 
examination to determine the current severity of his service-
connected left knee disability.  On examination, the veteran 
complained of pain and swelling, as well as occasional giving 
way.  Objective examination showed a small degree of 
effusion.  Extension was -20 degrees with pain, and flexion 
was to 95 degrees with pain.  There was a small cystic area 
in the popliteal fossa, which was very tender to palpation.  
There was mild lateral medial laxity.  It was noted that an 
MRI had been consistent with degenerative changes.  The 
assessment was degenerative joint disease.  

In a May 2001 rating decision, the RO assigned a 30 percent 
rating for arthritic changes, cyst formation, and limitation 
of motion of the left knee, pursuant to Diagnostic Codes 
5010-5260, effective May 29, 1998.  In addition, the RO 
assigned a separate 10 percent rating for left knee 
instability with medial meniscus injury, effective May 29, 
1998.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 
published at 62 Fed. Reg. 63,604 (1997) (holding that a 
claimant with service-connected arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 38 
C.F.R.§ 4.14).

In December 2001, the veteran again submitted a claim for an 
increased rating for his service-connected left knee 
disability, claiming that he could not arise from a kneeling 
position without grasping on to support.  

In support of his claim, the RO obtained VA clinical records 
dated from July 2001 to June 2002.  In pertinent part, these 
records show that at an April 2002 appointment, the veteran 
complained of knee pain.  Examination showed full extension 
and limited flexion with some instability.  The veteran was 
issued a knee brace.  

At a VA medical examination in May 2002, the veteran reported 
intermittent, daily pain in the left knee, as well as 
swelling, intermittent stiffness, and occasional locking and 
giving way.  On examination, the veteran was able to walk 100 
feet without apparent difficulty.  His gait was normal.  
There was a 1.5 centimeter cyst, but no effusion.  The knee 
was mildly tender.  There was no crepitus.  Range of motion 
testing showed flexion to 105 degrees and full extension to 
zero degrees.  There was mild left quadriceps atrophy.  There 
was no laxity.  X-ray studies of the left knee were normal.  
The impression was osteoarthritis of the left knee, which has 
been shown in previous MRI.  

In a July 2002 rating decision, the RO confirmed and 
continued the 30 percent rating assigned for the veteran's 
arthritic changes of the left knee and the separate 10 
percent rating assigned for left knee instability.  

Thereafter, the RO received additional VA clinical records 
showing that in July 2002, the veteran complained of 
bilateral knee pain.  Objective examination showed left knee 
motion from zero to 90 degrees, with no swelling.  The 
examiner, however, indicated that he had been unable to 
complete the examination due to the veteran's refusal to 
allow the examiner to palpate his knee.  Subsequent clinical 
records show that in October and December 2002, the veteran 
again complained of left knee pain.  Range of motion was from 
zero to 90 degrees.  An MRI was performed in December 2002 
which showed mild osteoarthritis, a small vertical tear of 
the lateral meniscus, and a synovial or ganglion cyst.  The 
examiner indicated that the meniscal pathology could be the 
pain generator, but that the veteran's major symptoms were 
not mechanical.  Hence, an arthroscopic procedure was not 
recommended.  He further indicated that the cyst was not 
likely the cause of the veteran's claimed pain.  

In a February 2003 rating decision, the RO proposed to reduce 
the rating for the veteran's left knee arthritic changes to 
10 percent.  In a February 2003 letter, the RO advised the 
veteran of the proposed reduction and offered him the 
opportunity to submit evidence and argument, and to request a 
hearing.

Additional VA clinical records show that in March 2003, the 
veteran again sought treatment, claiming that his knee pain 
was affecting his ability to work because he was unable to 
squat and that his knee "locked up on him."  Range of 
motion of the extremities was normal, with pain.  There was 
pain on palpation of the left knee. 

At a VA medical examination in April 2003, the veteran 
claimed to have constant left knee pain and stiffness.  He 
claimed that the pain woke him at night and interfered with 
walking at his work.  He also reported locking and giving 
way.  On examination, the veteran claimed that he had pain to 
palpation around the entire knee and he grimaced every time 
the examiner attempted to palpate the knee.  The examiner 
note that such behavior made it very difficult to determine 
exactly where the claimed pain was present.  Active range of 
motion was to 40 degrees.  The veteran could not squat.  
After repetition of flexing and extending, the veteran was 
able to flex to 80 degrees, with pain.  He had zero degrees 
of extension.  X-ray studies demonstrated minimal spurring.  
The diagnosis was mild osteoarthritis.  

At an August 2003 hearing, the veteran claimed that he had 
lost 20 days from work in the last year and was currently on 
limited duty due to his knees.  He claimed that when he 
walked, he felt as if his knee could give out.  He stated 
that he had trouble navigating steps and was unable to squat.  
He also claimed that he had pain, swelling, and wore a brace.  
He indicated that any motion was painful.  

Additional VA clinical records show that the veteran received 
injections to his left knee for pain.  In July, August, and 
September 2003, he claimed minimal relief from his pain.  

In a September 2003 rating decision, the RO reduced the 
disability rating for the veteran's service-connected 
arthritic changes of the left knee from 30 to 10 percent, 
effective January 1, 2004, more than 60 days following the 
date of notification to the veteran of the reduction.  The 
separate 10 percent disability rating for left knee 
instability remained in effect.  

The veteran appealed the RO's decision, claiming that his 
disability had not improved.  He claimed that his left knee 
was painful and that shots for pain had had little effect.  

The veteran underwent VA medical examination in April 2004, 
at which he claimed that his left knee was becoming 
increasingly painful.  He claimed that his daily pain 
averaged a 7 on a pain scale of 1 to 10.  He claimed that he 
had flare-ups of knee pain three times monthly which lasted a 
couple of hours.  On examination, the veteran's gait was 
slightly antalgic on presentation to the examination room.  
The examiner noted, however, that the veteran was observed 
walking down the hallway after the examination and that the 
veteran's gait had significantly altered from his initial 
presentation in that he was no longer as antalgic nor as 
limping.  

Additional VA clinical records dated from August 2003 to June 
2004 show continued treatment for multiple complaints, 
including left knee pain.  In June 2004, the veteran was 
issued a cane to assist him in ambulation.  At an orthopedic 
consultation in June 2004, the veteran indicated that he had 
had left knee pain since 1974.  The examiner noted that the 
veteran had been scheduled for physical therapy, but had 
failed to appear.  On examination, range of motion of the 
left knee was from 10 to 130 degrees, limited by pain.  There 
was tenderness to palpation.  The veteran indicated that he 
wished to proceed with surgery.  The examiner indicated that 
he was very concerned that surgery would not improve the 
veteran's symptoms.  He noted that physical therapy was the 
most effective treatment for the veteran's knee pain.  At a 
physical therapy consultation in July 2004, range of motion 
of the left knee was decreased, but was within normal limits.  

At an August 2004 hearing, the veteran testified that he was 
scheduled to undergo left knee surgery the following month.  
He claimed that as a result of his knee disability, he had 
constant pain and could not bend his knee properly.  He 
stated that he could not squat without help.  The veteran 
indicated that he had been issued a knee brace, but that he 
did not wear it as it had broken.  The veteran indicated that 
his symptoms also included swelling.

Subsequent VA clinical records show that at a physical 
therapy appointment in September 2004, the veteran indicated 
that his knee was very painful.  He was not very compliant in 
allowing much manipulation.  Examination showed range of 
motion from 10 to 100 degrees limited by pain.  There was no 
effusion.  The veteran indicated that he wished to pursue 
arthroscopy.  The physician indicated that he was concerned 
that the veteran would not improve with surgery.  
Nonetheless, in September 2004, the veteran underwent 
diagnostic arthroscopic surgery.  The patellofemoral joint 
had trochlear wear, but otherwise the cartilage was intact.  
There were no loose bodies and the medical compartment was 
completely normal.  The anterior cruciate ligament was 
completely intact.  There was a radial tear extending to the 
level of the hiatus on the posterior horn of the lateral 
meniscus.  A partial left lateral meniscectomy was performed.  
The veteran was discharged with weightbearing as tolerated.  

In a December 2004 rating decision, the RO granted a 
temporary total rating for left knee instability with medial 
meniscus injury, effective September 10, 2004, based on 
surgical treatment necessitating convalescence.  The 10 
percent rating for that portion of the veteran's left knee 
disability was thereafter confirmed and continued from 
November 1, 2004.  

Subsequent VA clinical records show continued claims of knee 
pain.  In December 2004, the veteran claimed that his knee 
hurt all the time.  The examiner, however, was not able to 
complete an examination due to the veteran's unwillingness to 
participate.  The examiner indicated that given the veteran's 
reluctance to participate in physical therapy, now and also 
in the past, he did not believe the veteran was a good 
candidate to make progress with physical therapy.  In April 
2005, the veteran again reported continued knee pain.  
Examination showed effusion on the left with moderate joint 
line tenderness.  The ligaments were stable.  Range of motion 
was from zero to 130 degrees.  

The veteran again underwent VA medical examination in April 
2005.  The examiner reviewed the veteran's claims folder in 
detail, noting continued claims of left knee pain.  He 
described the veteran as a poor historian who was hostile 
when questioned about his medical history.  In summary, he 
noted that the veteran claimed that his knee was very painful 
and woke him at night.  He claimed that his knee locked, 
swelled, and prevented him from bending down.  He also 
claimed to have easy fatigability and lack of endurance.  The 
veteran indicated that his pain was an 8 on a pain scale of 1 
to 10.  The examiner noted, however, that the veteran did not 
look uncomfortable.  Examination showed no heat, redness, or 
instability.  When the veteran was asked to flex his knee, he 
made a very reluctant effort.  Flexion was to 45 degrees, 
which the examiner indicated was not a true reading.  
Extension was to zero.  The examiner indicated that there was 
no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement.  He noted that the veteran had come into the 
examining room with a normal gait and no walking aids.  There 
were no callosities or unusual wear patterns on the left.  
There was no ankylosis.  The diagnosis was mild 
osteoarthritis and lateral meniscus tear status post 
arthroscopic debridement.  

Subsequent VA clinical records show continued complaints of 
left knee pain.  In March 2006, the veteran was described as 
very disgruntled.  He was frustrated with his chronic knee 
pain.  Examination showed effusion on the left with joint 
line tenderness.  Range of motion was from zero to 130.  X-
rays showed mild osteoarthritis.  A left knee arthroscopic 
surgery was scheduled.  Later that month, the veteran 
underwent arthroscopic surgery.  The postoperative diagnosis 
was osteoarthritis and lateral left meniscus tear.  

In an April 2006 rating decision, the RO granted a temporary 
total rating for left knee instability with medial meniscus 
injury, effective March 31, 2006, based on surgical treatment 
necessitating convalescence.  The 10 percent rating for that 
portion of the veteran's left knee disability was thereafter 
confirmed and continued from May 1, 2006.  

At his September 2006 Board hearing, the veteran testified 
that his knee pain continued to worsen.  He claimed to 
experience symptoms such as swelling, pain, and limited 
motion.  

Additional VA clinical records show that in May 2006, the 
veteran reported that his mechanical symptoms had improved 
since his knee surgery.  He stated that knee pain continued 
to persist, however.  Examination showed pain on motion with 
significant crepitus.  X-ray studies showed degenerative 
changes.  Subsequent records show continued complaints of 
knee pain.  In October 2006, the veteran was issued a metal 
cane.  


Applicable Law

Disability ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.


Specific rating criteria

The RO has evaluated the veteran's service-connected 
arthritic changes, cyst formations, and limited motion of the 
left knee under 38 C.F.R. § 4.71a,  Diagnostic Codes 5010-
5261.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  Diagnostic Code 
5260.

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to  
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Normal range of motion of a knee is from zero degrees of  
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate  
II.


Reductions

Generally, when a reduction in the rating of a service-
connected disability or employability status is contemplated 
and the lower rating would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her last address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).

Furthermore, the veteran is to be informed that he may 
request a predetermination hearing, provided that the request 
is received by VA within 30 days from the date of the notice.  
If a timely request is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date.  
The hearing will be conducted by VA personnel who did not 
participate in the proposed adverse action and who will bear 
the decision-making responsibility.  If a predetermination 
hearing is timely requested, benefit payments shall be 
continued at the previously established level pending a final 
determination concerning the proposed action.  38 C.F.R. § 
3.105(h).

These are such important safeguards that the U.S. Court of 
Appeals for Veterans Claims (Court) has held that where VA 
has reduced a veteran's rating without observance of 
applicable law and regulation, such a rating is void ab 
initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, 
to remedy such cases, the decision must be reversed as 
unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The provisions of 38 C.F.R. § 3.344 provide that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, such as epilepsy, asthma, ulcers, and 
many skin diseases, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).  The above considerations are required 
for ratings which have continued for long periods at the same 
level (five years or more).  C.F.R. § 3.344(c).  

Once the five year requirement of 38 C.F.R. § 3.344 has been 
satisfied, a reduction of the pertinent rating percentages 
can only be effective if the reduction complies with the 
provisions of 38 C.F.R. § 3.344(a).  The reduction can be 
justified only if there is a showing by a preponderance of 
the evidence that the rating reduction is warranted.  Brown  
v. Brown, 5 Vet. App. 413 (1993).

Specifically, the Court requires that adjudicators must:  (1) 
review the entire record of examinations and medical and 
industrial history to ascertain whether the recent 
examination(s) on which the reduction was based were full and 
complete; (2) decline to use examinations which are less full 
and complete than those on which payments were authorized or 
continued; (3) not reduce an evaluation except in cases where 
all the evidence clearly warrants a finding of material 
improvement.  In addition, where material improvement in the 
physical condition is clearly shown, the rating agency must 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Brown, at 419-20. 


Analysis

As a preliminary matter, the Board finds that the RO has 
complied with the procedural requirements of 38 C.F.R. § 
3.105(e) in reducing the veteran's disability evaluation.  As 
set forth above, the RO issued a letter in February 2003, 
advising the veteran of his right to present additional 
evidence within 60 days of receipt of the letter and request 
a hearing.  The record shows that the RO thereafter obtained 
a VA medical examination, as well as additional VA clinical 
records, and afforded the veteran a hearing in August 2003.  
In addition, the September 2003 rating decision effectuating 
the reduction was not issued until the appropriate time 
period had elapsed.  Thus, the Board finds that the 
requirements of 38 C.F.R. § 3.105(e) were met.  Neither the 
veteran nor his representative contends otherwise.  

The next question for consideration is whether the reduction 
was proper based on applicable regulations.  Here, the Board 
notes that the provisions of 38 C.F.R. § 3.344(a), which 
apply to evaluations in effect for five years or more, are 
for application in this case.  

In determining whether the reduction at issue in this case 
complies with the provisions of 38 C.F.R. § 3.344(a), the 
Board has reviewed the entire record.  After so doing, the 
Board finds that the examinations upon which the reduction 
was based were full and complete.  Specifically, the April 
2003 VA medical examination report indicates that the 
examiner was provided with, and reviewed, the veteran's 
claims folder in connection with the examination.  Moreover, 
the examination report contains specific, relevant findings, 
including a delineation of the veteran's subjective 
complaints, as well as objective findings such as range of 
motion, stability testing, and objective indications of pain.  
Appropriate diagnostic testing was also performed, including 
X-ray studies.  The Board also notes that in reaching its 
reduction decision, the RO also considered examination 
findings from VA clinical records dated from July 2002 to 
September 2003, which included findings such as the veteran's 
subjective complaints, as well as objective findings such as 
range of motion studies and MRI testing.  Based on the 
foregoing, the Board concludes that the examinations on which 
the reduction was based are as full and complete as those on 
which the 30 percent rating was authorized and continued.  

The Board next finds that the preponderance of the evidence 
of record shows that the veteran's service-connected 
arthritic changes, cyst formations, and limited motion of the 
left knee materially improved since the assignment and 
continuation of the 30 percent rating.  

As set forth above, the medical evidence upon which the 
reduction was based contains numerous limitation of motion 
values, all of which warrant a noncompensable percent rating 
under the criteria based on limitation of flexion and 
extension.  For example, VA clinical records show that on 
repeated examination between July 2002 and December 2002, 
range of motion of the left knee was from zero to 90 degrees.  
In March 2003, range of motion was normal, with pain.  At the 
VA medical examination in April 2003, range of motion was 
from zero to 80 degrees, with pain.  

Although a compensable rating under the diagnostic codes for 
rating limitation of motion was not shown, in light of the 
veteran's claims of pain, functional loss, however, the RO 
determined that a 10 percent rating was appropriate.  DeLuca, 
8 Vet. App. at 206-07.  Indeed, the 10 percent rating was 
based on evidence showing that the veteran's left knee 
disability is manifested by symptoms which include 
significant pain.  The Board finds that the evidence of 
record at the time of the reduction revealed no additional 
factors which would restrict motion to such an extent that 
the criteria for a rating in excess of 10 percent would have 
been justified.  

The Board further finds that the record on appeal establishes 
that the material improvement in the veteran's left knee 
disability will be maintained under the ordinary conditions 
of life.  Brown, at 419-20. 

In that regard, in reviewing the more recent evidence of 
record, such evidence continues to show limitation of motion 
values which would not warrant a rating in excess of 10 
percent.  For example, on examination in June 2004, range of 
motion of the left knee was from 10 to 130 degrees, limited 
by pain.  In September 2004, examination showed range of 
motion from 10 to 100 degrees limited by pain.  During an 
April 2005 outpatient visit, range of motion was from zero to 
130 degrees.  The Board notes that at the April 2005 VA 
medical examination, the veteran exhibited range of motion 
from zero to 45 degrees; however, the examiner concluded that 
such was not a true reading, given the veteran's apparent 
symptom magnification.  Thus, the Board finds that such 
findings are of limited probative value.  This finding is 
supported by the fact that subsequent records show much 
improved range of motion findings.  For example, in March 
2006, range of motion of the left knee was from zero to 130 
degrees.  

These findings continue to show that a rating in excess of 10 
percent under the criteria based on either limitation of  
extension or flexion is not warranted.  See 38 C.F.R. § 4.71, 
Plate II, Codes  5260, 5261.  Indeed, these findings do not 
warrant a  compensable rating under such criteria.  Id.

As set forth above, however, 38 C.F.R. §§ 4.40, 4.45, 4.59 
address the impact of functional loss, weakened movement,  
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  As discussed above, the current 10 
percent rating is based on evidence showing that the 
veteran's left knee disability is manifested by symptoms 
which include significant pain.  In light of these symptoms, 
the Board finds that the current 10 percent rating remains 
appropriate.  Again, the Board finds that the evidence 
continues to show no additional factors which would restrict 
motion to such an extent that the criteria for a  rating in 
excess of 10 percent would be justified.  

The Board notes that the veteran has twice undergone 
arthroscopic surgery for a torn medial meniscus.  In this 
case, however, a separate 10 percent rating remains in effect 
for left knee instability with meniscus injury.  See VA 
O.G.C. Prec. Op. No. 9-2004, (Sept. 17, 2004).  Thus, these 
symptoms may not be considered in rating the veteran's 
service-connected arthritis and limitation of motion.  38 
C.F.R. § 4.14 (avoidance of  pyramiding).  

The Board has also considered the provisions of 38 C.F.R. §  
3.321(b)(1), but notes that the evidence does not show that 
the veteran's left knee arthritis and limitation of motion 
disability has resulted in marked interference with earning 
capacity or employment, beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  While the veteran's knee 
undoubtedly impacts his functional ability, the currently 
assigned disability rating is itself recognition of such 
impairment.  Van Hoose v. Brown, 4 Vet. App. 361, 363  
(1993).  

In summary, the Board has reviewed the claims file and finds 
that the examinations providing the basis for the reduction 
were as full and complete as the earlier VA examinations on 
which the 30 percent rating was assigned and continued.  
Moreover, the examinations upon which the reduction was based 
provided sufficient evidence to allow evaluation of the 
veteran's left knee disability under all applicable 
diagnostic codes.  Again, none of these examinations showed 
limitation of motion to levels warranting a 30 percent 
rating.  Moreover, the subsequent medical evidence shows that 
the veteran continues to have limitation of motion of a 
noncompensable degree, indicating that the improvement has 
been sustained.  Thus, there is no basis for restoration of 
the 30 percent rating.  The Board concludes that the 
improvement shown warranted the reduction in the rating to 10 
percent.  38 C.F.R. Part 4, § 4.71a, Diagnostics Code 5010, 
5260, 5261.

As the preponderance of the medical evidence of record 
supported the reduction implemented by the RO, and as the 
procedure followed by the RO was in compliance with 
regulatory criteria for rating reductions, the Board 
concludes that the reduction of the rating for the veteran's 
service-connected arthritic changes, cyst formations, and 
limited motion of the left knee from 30 percent to 10 percent 
effective January 1, 2004, was proper, and that restoration 
of the 30 percent rating is not warranted.  


ORDER

Entitlement to restoration of a 30 percent disability rating 
for arthritic changes, cyst formations, and limited motion of 
the left knee, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


